Citation Nr: 0502449	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  04-08 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for residuals of 
allergic reaction to a bee sting (claimed as hypertension, 
migraine, shortness of breath, and fatigue).  

3.  Entitlement to an initial compensable evaluation for 
residuals of a right inguinal hernia repair.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from June 1974 to November 
1975.  He had subsequent unverified periods as a National 
Guard/Reserve member apparently between November 1976 and 
March 1989.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an July 2003 rating decision by the 
Togus, Maine, Regional Office (RO), which granted service 
connection and assigned a noncompensable evaluation for 
residuals of a right inguinal hernia repair; and denied 
service connection for post-traumatic stress disorder and 
residuals of allergic reaction to a bee sting (claimed as 
hypertension, migraine, shortness of breath, and fatigue).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) explained 
that there was a legal distinction between a claim for an 
"original" rating and an "increased" rating claim.  In 
light of the aforestated legal distinction in Fenderson, the 
Board has reframed the right inguinal hernia disability 
rating appellate issue as that delineated on the title page 
of this decision.  A January 2005 videoconference hearing was 
held before the undersigned Board Member.  

The appellate issues are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will provide 
notice if further action is required on appellant's part.  




REMAND

During a January 2005 videoconference hearing, appellant and 
his representative requested that the case be remanded to the 
RO in order to afford them an opportunity to "work with" 
the RO and "develop the evidence" necessary to prove the 
issues on appeal.  The veteran indicated that he had not made 
much of an effort previously, but now desired to develop the 
claim.  As agreed to at that hearing, the Board is 
expeditiously remanding the case for that expressed purpose.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The appellant and his representative 
should be afforded a reasonable 
opportunity to develop and submit to the 
RO any additional evidence on the 
appellate issues.  

2.  The RO should review any additional 
evidence and readjudicate the appellate 
issues.  As indicated, if the benefits 
sought are not granted, the appellant and 
his representative should be afforded a 
supplemental statement of the case and 
offered a reasonable opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.  The Board intimates 
no opinion as to the ultimate outcome by the action taken 
herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




